t c memo united_states tax_court l s vines petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry for petitioner monica d armstrong for respondent memorandum opinion wells judge the instant matter is before the court on petitioner’s motion for reimbursement of litigation costs including attorney’s fees pursuant to sec_7430 and rule the issues in dispute are whether petitioner meets the net_worth requirements of sec_7430 whether petitioner has properly substantiated his claimed litigation costs and attorney’s fees whether petitioner’s claimed litigation costs and attorney’s fees are reasonable and whether respondent’s position in the instant case was substantially justified unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have not requested a hearing on the instant motion consequently we base our decision on the parties’ submissions and the record the underlying facts of the instant case are set forth in detail in 126_tc_279 vines i and we incorporate by reference the portions of vines i that are relevant to our disposition of the instant motion the following is a summary of the factual and procedural background of the instant case background at the time of filing the petition petitioner resided in birmingham alabama petitioner is an attorney who practiced personal injury law in birmingham alabama for approximately years during petitioner settled a class action lawsuit and received approximately one-half of his compensation_for settling the class action suit during the taxable_year and the other half during the taxable_year petitioner reported net profits of dollar_figure and dollar_figure from his law practice on line of schedule c profit or loss from business of his form sec_1040 u s individual_income_tax_return for taxable years and respectively during the fall of petitioner decided to begin a new career as a securities trader petitioner established brokerage accounts with dljdirect and ameritrade deposited dollar_figure million in each of those accounts and became engaged in the trade_or_business of trading securities on date petitioner used margin borrowing as part of his securities trading strategy on date dljdirect forced the liquidation of petitioner’s entire account because petitioner failed to cover a margin call after technology stocks declined sharply during early date as of date petitioner’s net trading losses totaled dollar_figure petitioner relied on certified public accountants to advise him on federal tax matters and to prepare his federal tax returns j wray pearce mr pearce a certified_public_accountant with over years of experience had served as petitioner’s business and personal accountant for more than years and was very familiar with petitioner’s securities trading business 1the parties stipulated this fact based on the volume and frequency of petitioner’s trading on date mr pearce met with petitioner to obtain his signature on form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for taxable_year on date petitioner timely filed form_4868 requesting an extension until date to file his return for taxable_year a sec_475 election was not enclosed with the form_4868 however because mr pearce did not know about the availability of sec_475 or any internal_revenue_service irs revenue_procedure related to securities traders on or about date dr james g sullivan dr sullivan a friend of petitioner visited petitioner at his home petitioner told dr sullivan that he had suffered significant losses during the first quarter of the taxable_year and that consequently his dljdirect account had been liquidated on date dr sullivan knew several professional day traders and informed petitioner that he might be able to deduct his securities trading losses as ordinary losses on date petitioner spoke with another accountant charles e sellers mr sellers regarding the possibility of deducting his securities trading losses as ordinary losses mr sellers also was unaware of sec_475 and the mark-to-market_election available to securities traders petitioner retrieved the citation of sec_475 from dr sullivan and relayed it to mr sellers mr sellers informed petitioner that according to revproc_99_17 1999_1_cb_503 in order for a sec_475 election to be effective for the taxable_year petitioner had to file the election by date the due_date for his tax_return mr sellers then informed petitioner that he should qualify for an extension of time within which to make the sec_475 election under sec_301_9100-3 proced admin regs section relief petitioner hired the washington d c law firm of caplin drysdale to prepare and file the sec_475 election and request for section relief on date caplin drysdale on behalf of petitioner submitted to respondent a taxpayer election of mark to market accounting under sec_475 sec_475 election along with a six-page letter outlining the reasons petitioner should qualify for section relief the letter also stated that petitioner would file a formal private_letter_ruling request also enclosed with the sec_475 election and the six-page letter was a protective form_3115 application_for change in accounting_method the form_3115 stated that petitioner intended to adopt an accounting_method for his new securities-trading business not change an accounting_method for an existing business and therefore a sec_481 adjustment was not necessary caplin drysdale advised petitioner that he had bound himself to adopt the mark-to-market method_of_accounting for his trading business by filing the sec_475 election and requesting section relief on date on that basis caplin drysdale and mr sellers advised petitioner that he could resume his securities trading activities without adversely affecting his request for section relief petitioner resumed his trading activities on date between the date that petitioner should have filed his sec_475 election date and the date petitioner actually filed his sec_475 election date petitioner did not purchase any publicly traded stock did not sell any publicly traded stock and had no gain_or_loss from the disposition of any publicly traded stock thus petitioner’s losses on date were exactly the same as they were on date on date caplin drysdale submitted to respondent on behalf of petitioner a formal private_letter_ruling request seeking section relief for his sec_475 election section relief request on date respondent denied petitioner’s section relief request in priv ltr rul stating in pertinent part that an accounting adjustment under sec_481 was necessary and that because petitioner’s circumstances were not unusual or compelling it was unnecessary to consider whether petitioner acted reasonably and in good_faith under sec_301_9100-3 proced admin regs petitioner timely petitioned this court contending that he should be entitled to an extension of time to file his sec_475 election pursuant to sec_301_9100-3 proced admin regs because he acted reasonably and in good_faith and the interests of the government would not be prejudiced respondent’s contentions in vines i were consistent with respondent’s conclusions in priv ltr rul the interpretation of sec_301_9100-3 proced admin regs and the parties’ arguments regarding section relief presented an issue of first impression in this court interpreting sec_301_9100-3 proced admin regs we held that petitioner was entitled to an extension of time to file his sec_475 election because he acted reasonably and in good_faith and the interests of the government would not be prejudiced see vines v commissioner t c pincite on date petitioner filed the instant motion for reimbursement of litigation costs and attorney’s fees totaling dollar_figure discussion sec_7430 provides that a taxpayer may recover litigation costs incurred in a court_proceeding brought against the united_states in connection with the determination of a tax or penalty litigation costs may be awarded pursuant to sec_7430 if the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the court proceedings and claimed reasonable administrative and litigation costs sec_7430 b c the requirements of sec_7430 are conjunctive and failure to satisfy any one of the requirements precludes an award of costs 88_tc_492 to be the prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case was filed the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 the taxpayer will not be treated as the prevailing_party however if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 see also 487_us_552 respondent concedes that petitioner exhausted all administrative remedies and did not unreasonably protract the court proceedings respondent contends however petitioner has failed to establish that he meets the net_worth requirements of u s c sec d b petitioner’s claimed attorney’s fees are not reasonable petitioner has failed to substantiate his litigation costs and petitioner should not be treated as the prevailing_party because respondent’s position was substantially justified respondent also contends that petitioner is not entitled to recover litigation costs and attorney’s fees because petitioner recovered approximately dollar_figure million in damages from his former accountant mr pearce who failed to advise petitioner of the sec_475 election respondent contends that an award of costs and fees in the instant case is tantamount to an award of punitive_damages against respondent because the dollar_figure million that petitioner recovered from mr pearce far exceeds the litigation costs and fees sought by petitioner because we hold for reasons stated below that respondent’s position was substantially justified we do not need to address the other issues remaining with respect to the instant motion 2we note that in petitioner settled his claim against mr pearce for failing to advise petitioner about the availability of the sec_475 election for approximately dollar_figure million petitioner also settled a claim against one of the brokerage houses that liquidated petitioner’s trading account for dollar_figure million 3although we do not decide whether petitioner meets the dollar_figure continued the commissioner’s position is substantially justified if on the basis of all the facts and circumstances and legal precedent the commissioner acted reasonably pierce v underwood supra 89_tc_79 affd 861_f2d_131 5th cir in other words the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person id pincite the commissioner’s position may be incorrect but still be substantially justified if ‘a reasonable person could think it correct’ 108_tc_430 continued million net_worth limitation of u s c sec d b we note that while petitioner incurred an approximate dollar_figure million loss in date he also received approximately dollar_figure million in taxable years and resulting in a net gain of almost dollar_figure million for those taxable years in his affidavit petitioner listed assets totaling dollar_figure but claims that his net_worth when he filed the petition on date was a negative dollar_figure after subtracting a dollar_figure tax_liability which petitioner computed based on our opinion in vines i on date we also note that respondent contends that petitioner used the wrong method to value certain assets listed in petitioner’s affidavit if we were to consider these issues we would require further evidence and possibly a hearing in order to decide whether petitioner meets the dollar_figure million net_worth limitation of u s c sec d b we also note that petitioner has not shown that he qualifies for the higher dollar_figure million net_worth limitation under u s c sec d b because petitioner presented no evidence that on the date he filed his petition he was the owner of an unincorporated business quoting pierce v underwood supra pincite n the fact that the commissioner eventually loses does not establish that his position was unreasonable 931_f2d_1044 5th cir the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 generally the commissioner’s position is considered substantially justified when an issue is one of first impression see 995_f2d_1460 9th cir 102_tc_391 relying on our decision in 89_tc_357 petitioner contends that respondent’s position cannot be considered substantially justified because sec_475 commands the secretary to issue regulations for implementing the mark-to-market_election under sec_475 and therefore revproc_99_17 1999_1_cb_503 is invalid regarding revproc_99_17 supra we note that respondent can reasonably rely upon a revenue_procedure until it is revoked or held invalid cf 119_tc_157 holding that the commissioner is bound to follow revenue rulings and we treat those rulings as concessions in cases before us nonetheless in vines i we did not decide the issue of the validity of revproc_99_17 supra and we need not do so now petitioner also contends that despite being an issue of first impression respondent’s position cannot be considered substantially justified because respondent ignored the language of sec_301_9100-3 proced admin regs which commands relief where the taxpayer acts reasonably and in good_faith and the interests of the government will not be prejudiced we disagree as we noted in vines v commissioner t c pincite the interpretation of sec_301_9100-3 proced admin regs and the parties’ arguments regarding section relief create an issue of first impression in this court although we disagreed with respondent’s interpretation of the regulation and whether relief was warranted under the facts of the instant case 4indeed there is a rebuttable_presumption that the commissioner’s position is not substantially justified if the commissioner fails to follow his own applicable_published_guidance including regulations revenue rulings and revenue procedures sec_7430 iv in the instant case respondent relied upon revproc_99_17 1999_1_cb_503 respondent also relied upon respondent’s interpretation of sec_301_9100-3 proced admin regs in vines i we however disagreed with respondent’s interpretation of that regulation in deciding an issue of first impression before this court 5we note that the taxpayer in 89_tc_357 also filed a motion for litigation costs and attorney’s fees which we denied see 883_f2d_1350 7th cir affg an order of this court denying the taxpayer’s motion for litigation costs and attorney’s fees respondent believed that a sec_481 adjustment was necessary and that petitioner’s circumstances were not unusual or compelling because petitioner’s reliance on his accountant did not actually cause petitioner to miss the deadline for filing the sec_475 mark-to-market_election the record indicates that respondent came to those conclusions after much deliberation and consultation within the irs and not in a thoughtless or reckless manner as petitioner argues based on the lack of guidance available at the time we cannot say that it should have been obvious to respondent from the onset of the litigation that respondent’s position was in error see nalle v commissioner supra pincite citing 861_f2d_131 5th cir affg 89_tc_79 accordingly petitioner’s motion will be denied to reflect the foregoing an appropriate order will be issued
